Case 5:20-cv-00154-LGW-BWC Document 10 Filed 02/24/21 Page 1 of 1

AO 440 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court

Southern District of Georgia

 

SAMUEL PIERRE,
> a¢7 ar
Petitioner, JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 5:20-CV-154
DANIEL GREENWALT,

Respondent.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its verdict.
Iv] Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court entered February 24, 2021; the Magistrate Judge's Report
and Recommendation is ADOPTED as the Order of this Court. Respondent's Motion to Dismiss 1s
GRANTED as unopposed, and Petitioner's 28 U.S.C. § 2241 petition is DISMISSED without prejudice.

Petitioner is DENIED in forma pauperis status on appeal. This civil action stands closed.

Approved by: l
HON-LISA GODBEY WOOD, JUDGE

  

 

 

i i a Uy _b9 24 John Triplett, Acting Clerk of Court
Date ! Clerk

‘i oan .
Wigan Ale
(By) Deputy Clerk

 

GAS Rev 10/1/03
